Title: To Benjamin Franklin from Thomas Digges, 15 March 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
London 15 Mar. 1780
I expect this will be handed to you, in the course of a few weeks, by a particular Friend of mine, Mr Willm Burn of the house of Messieurs Burn & sons of Lisbon: He is the Gentleman, whom in two late letters I solicited the favour of You to procure a Passport for (to be sent under cover to Messrs. Freres Aubert Tollot & Co. Turin) that would enable Him to travel in France & stay a short time in Paris; which place He is desirous of seeing before He finishes a Tour He has been some months upon.
As I have mentiond Mr Burn to You in my former letters, I need only at present recommend Him to your usual civility and attention. You will find Him a good friend to the Liberties of mankind in general, & a Well-wisher to the cause of America;— In some instances He has been servicable to that Country, and in a particular manner friendly to those Citizens of it, who have accidentally visited Lisbon; among whom I am a grateful example.
I am with great regard Dr Sir Your Obligd & Obt Servant
Tho Digges
 
Addressed: His Excellency / Benjamin Franklin / at Passy / near / Paris
Endorsed: Mar 15 80
